         Case 1:19-cv-03377-LAP Document 126 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                19 Civ. 3377 (LAP)
-against-
                                                        ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Alan Dershowitz’s request for

a pre-motion conference on a motion to compel Boies Schiller

Flexner LLP (“BSF”) to produce documents requested in a Rule 45

subpoena that was served on BSF on December 5, 2019.               (See dkt.

no. 125.)     BSF shall respond to Mr. Dershowitz’s request no later

than June 5, 2020.

SO ORDERED.

Dated:       New York, New York
             June 1, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
